DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 8 and 15 are independent. This application is a continuation (CON) of application PCT/CN2019/072966 filed 01/24/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
3GPP TSG-RAN WG2
Mtg #95
R2-165211
08-2016
3GPP TSG-RAN WG2  
R2-1709058
08-2017
Mtg #99
R2-1709222
08-2017
US-2020/0275515 A1
Li et al.
08-2020


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The step of - after completing a registration process of an RRC connected state – isn’t well defined and raises some questions about what it is Applicants are claiming as their own invention.  First, are you specifically referring to the 3GPP registration process as defined in the LTE and NR standards?  If so, then the RRC release from the network to the UE would take place for a registered UE .  What is meant by registration process of an RRC connected state’?  Is the UE performing a registration process while in the RRC connected state? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over R2-165211, R2-1709058, R2-1709222, collectively 3GPP in view of Li (US-2020/0275515 A1).


after completing a registration process of an RRC connected state, receiving, by the communications apparatus, an RRC connection release message that is sent by the network device based on the indication information, wherein the RRC connection release message is used to indicate the communications apparatus to enter the RRC inactive state; and entering, by the communications apparatus, the RRC inactive state from the RRC connected state based on the received RRC connection release message. (Most of the 3GPP proposals narrowed down using the RRC release messages to instruct the UE to make the transition - majority agreed that the RRC Connection Release kind of message can optionally include the parameters (e.g. UE context identity, suspension/inactivation indication, RAN configured DRX cycle, RAN notification area configuration and RAN periodic notification timer) for RRC_INACTIVE.) R2-1709058 (sections – 2, 2.1) and R2-1709222 (sections – 1, 2, 2.1 and 3)
The 3GPP references discuss signaling the indication implicitly or explicitly. R2-1709058 (sections  1-2)
In an analogous art, Li proposes including the Inactive indication as an information element in RRC messages. Li teaches a UE sending a first request message that may include RRC state indication information. The first request message may further include UE capability information, and the UE capability information indicates that the UE supports the RRC inactive 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered both types of signaling including the specific information of Li in combination with the 3GPP where the message itself from a NR capable UE implied the indicator.  The modification of 3GPP with Li would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results. 

Regarding claim 2, Li teaches and/or suggests before entering the RRC connected state, sending, by the communications apparatus, the indication information to the network device. (the first request message may further carry capability information indicating that the UE supports the RRC inactive state.) [0010-0012] 

Regarding claim 3, Li teaches the indication information is carried in an RRC connection request message. (request message may be a location update request such as a tracking area update (TAU) request, an attach request, a registration request or a service request, instead of an RRC resume request.) [0010, 0012, 0014, 0081, 0097]

Regarding claim 4, Li teaches after entering the RRC connected state and before completing the registration process of the RRC connected state, sending, by the communications 

Regarding claim 5, Li teaches the indication information is carried in a registration request message of the RRC connected state. (request message may be a location update request such as a tracking area update (TAU) request, an attach request, a registration request or a service request, instead of an RRC resume request.) [0010, 0012, 0014, 0081, 0097]

Regarding claim 6, Li teaches after completing the registration process of the RRC connected state, sending, by the communications apparatus, the indication information to the network device. request message may be a location update request such as a tracking area update (TAU) request, an attach request, a registration request or a service request, instead of an RRC resume request.  Abstract and paragraphs [0010, 0012, 0014, 0081, 0097]

Regarding claim 7, Li teaches the indication information is carried in an RRC air interface message. request message may be a location update request such as a tracking area update (TAU) request, an attach request, a registration request or a service request, instead of an RRC resume request.  Abstract and paragraphs [0010, 0012, 0014, 0081, 0097]

Regarding claim 8, the analysis used for claim 1 applies as the claims contain similar features.  Also, see Li at [0151] and at Figs. 1 & 7-9.
Regarding claim 9, the analysis used for claim 2 applies.

Regarding claim 11, the analysis used for claim 4 applies.
Regarding claim 12, the analysis used for claim 5 applies.
Regarding claim 13, the analysis used for claim 6 applies.
Regarding claim 14, the analysis used for claim 7 applies.

Regarding claim 15, the analysis used for claim 1 applies as the claims contain similar features.  Also, see Li UE processing unit at Figs. 8-9.
Regarding claim 16, the analysis used for claim 2 applies.
Regarding claim 17, the analysis used for claim 3 applies.
Regarding claim 18, the analysis used for claim 4 applies.
Regarding claim 19, the analysis used for claim 5 applies.
Regarding claim 20, the analysis used for claim 6 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 3GPP TSG-RAN WG2 Meetings #95 and #99 discuss, among other topics as well, the NR states and the differences between LTE and NR that suggest the need for the additional ‘Inactive’ state.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax 

/WILLIAM NEALON/Primary Examiner, Art Unit 2643